          Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 1 of 12



Klaus H. Hamm (Pro Hac Vice Pending)
klaus.hamm@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon Street, Suite 1600
Portland, Oregon 97204
Tel: (503) 595-5300
Counsel for Plaintiff Digimarc Corporation



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 DIGIMARC CORPORATION

               Plaintiff,                    Case No. 19-cv-1113

 v.                                          COMPLAINT FOR PATENT
                                             INFRINGEMENT
 U-NICA AMERICAS, INC., U-NICA
 SYSTEMS AG, U-NICA SOLUTIONS                JURY TRIAL DEMANDED
 AG, and U-NICA TECHNOLOGY AG

               Defendants.
               Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 2 of 12



          Digimarc Corporation (“Digimarc”) files this Complaint for Patent Infringement against

U-NICA Americas, Inc., U-NICA Systems AG, U-NICA Solutions AG, and U-NICA

Technology AG (collectively the “U-NICA Defendants”) and alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for patent infringement that arises under the patent laws of the

United States, Title 35 of the United States Code.

          2.      The U-NICA Defendants have infringed and continue to infringe United States

Patent No. 9,718,296 (“the ’296 Patent”). The U-NICA Defendants have directly infringed the

’296 Patent by using the scryptoTRACE app. The U-NICA Defendants have indirectly infringed

the ’296 Patent by inducing others to use the scryptoTRACE app to infringe the ’296 Patent, and

by contributing to that infringement.

          3.      Plaintiff’s right to relief is asserted against the U-NICA Defendants jointly,

severally, or in the alternative.

          4.      Questions of fact and law common to the U-NICA Defendants will arise in this

action.

                                            THE PARTIES

          5.      Digimarc is a corporation organized and existing under the laws of the State of

Oregon with its principal place of business in Beaverton, Oregon. Digimarc is a pioneer in digital

security technology for printed objects, including technology for authenticating products such as

digital watermarking and image fingerprinting. Digimarc holds title to hundreds of patents in this

field.




                                                    1
              Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 3 of 12



        6.       U-NICA Americas, Inc. is a corporation organized under the laws of the State of

Florida and, on information and belief, has its principal place of business in New York, New

York.

        7.       U-NICA Systems AG is a corporation organized under the laws of Switzerland

and, on information and belief, has its principal place of business in Landquart, Switzerland.

        8.       U-NICA Solutions AG is a corporation organized under the laws of Switzerland

and, on information and belief, has its principal place of business in Landquart, Switzerland.

        9.       U-NICA Technology AG is a corporation organized under the laws of

Switzerland and, on information and belief, has its principal place of business in Landquart,

Switzerland.

        10.      On information and belief, the U-NICA Defendants are alter egos of one another

and agents for each other. Although structured as separate entities, the U-NICA Defendants lack

wills of their own and operate under common direction.

        11.      On information and belief, the U-NICA Defendants have common executive

leadership, a common board of directors, and common ownership.

        12.      The website, u-nica.com, describes the U-NICA Group as “a fully privately

owned enterprise, owned by Swiss shareholders with industrial backgrounds.” The website

continues, “The U-NICA Holding AG, headquartered in Switzerland, holds several legal entities

(the group).”

        13.      The u-nica.com website also states:

                 •      “Since 2015, the Group is managed centrally across all legal entities.”

                 •      “U-NICA operates globally, with several locations in Switzerland, the

                        United States and Asia.”




                                                   2
                Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 4 of 12



                   •      “U-NICA is present globally with its own sales force, service centres and

                          market partners in the key regions US, ASIA and EMEA.”

          14.      On information and belief, U-NICA Americas, U-NICA Systems, U-NICA

Solutions, and U-NICA Technology are part of the U-NICA Group.

          15.      The infringing instrumentality in this case, the scryptoTRACE app, is published

by U-NICA Systems and also provided and/or promoted by U-NICA Americas, U-NICA

Solutions, and U-NICA Technology, all of whom act as agents for one another to publish,

provide, promote and license the scryptoTRACE app, in this District and elsewhere in the United

States.

                                    JURISDICTION AND VENUE

          16.      This Court has federal question jurisdiction over this action under 28 U.S.C. §§

1331 and 1338(a) because Digimarc seeks relief under the Patent Act, 35 U.S.C. § 271 et seq.,

including remedies for infringement of a patent owned by Digimarc.

          17.      This Court has personal jurisdiction over the U-NICA Defendants because,

among other reasons, they have committed acts of patent infringement in this District and

because U-NICA Americas, on information and belief, has its principal place of business in this

District and is the alter ego of the other U-NICA Defendants.

          18.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) and 28 U.S.C.

1391(c)(3) because, among other reasons, U-NICA Systems, U-NICA Solutions, and U-NICA

Technology are not residents of the United States, and U-NICA Americas is infringing the ’296

Patent in this District and maintains a regular and established place of business in this District.




                                                    3
             Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 5 of 12



                                  DIGIMARC’S ’296 PATENT

       19.      Digimarc is the assignee of the ’296 Patent, which is titled, “Authenticating

identification and security documents and other objects.” Tony F. Rodriguez is Digimarc’s Chief

Technology Officer and the inventor of the ’296 Patent.

       20.      Digimarc filed the application that became the ’296 Patent on July 21, 2015,

based on continuation non-provisional applications going back to November 8, 2005, and

provisional applications going back to November 9, 2004. The U.S. Patent and Trademark Office

duly and lawfully issued the ’296 Patent on August 1, 2017. The ’296 Patent is now, and has

been at all times since its date of issue, valid and enforceable.

       21.      The ’296 Patent relates to authenticating objects, including through comparing

randomly or pseudo-randomly occurring features with expected features using a mobile imaging

device, such as a smartphone.

       22.      A copy of the ’296 Patent is attached hereto as Exhibit 1.

                         THE INFRINGING SCRYPTOTRACE APP

       23.      The scryptoTRACE app is a product verification app for smartphones and tablets

that is part of what the U-NICA Defendants call the “scryptoTRACE suite.” The app enables

users to check the authenticity of products or their packaging by scanning the products or

packaging with a smartphone. The scryptoTRACE suite includes printing products or packaging

with features that the scrytoTRACE app verifies. The features include randomly or pseudo-

randomly occurring features. The app compares the randomly or pseudo-randomly occurring

features with expected features to authenticate the product or packaging.

       24.      The U-NICA Defendants provide the scryptoTRACE app in the United States and

induce infringing use of the app in the United States. For example, the app is available from U-




                                                  4
             Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 6 of 12



NICA Systems on both Apple App Store and Google Play. For example, U-NICA Solutions has

promoted the scryptoTRACE app in the United States at a trade show, among other places. For

example, U-NICA Americas is listed as the contact for the scryptoTRACE app in the Americas

on scryptoTRACE app marketing materials.

       25.      The U-NICA Defendants also provide the scryptoTRACE app to businesses in the

United States for use in white-labeled apps. The infringing scryptoTRACE app provided by the

U-NICA Defendants is customized for these businesses, who rename the app to maintain

consistent branding.

       26.      Use of the scryptoTRACE app with a smartphone (or tablet) infringes at least

claim 26 of the ’296 Patent.

       27.      Claim 26 of the ’296 Patent covers:

                A method comprising: obtaining captured image or video data
                associated with a physical object, the physical object comprising a
                plurality of randomly or pseudo-randomly placed features, the
                plurality of randomly or pseudo-randomly placed features
                comprising a plurality of lines, the plurality of lines comprising
                modulations forming a pattern used for authenticating the physical
                object, the modulations carried by line modulations or angle
                modulations; evaluating the captured image or video data to obtain
                actual characteristics of the plurality of randomly or pseudo-
                randomly placed features, the actual characteristics of comprising
                spatial positioning information for the pattern used for
                authenticating the physical object; obtaining expected
                characteristics of the pattern used for authenticating the physical
                object; based at least on the expected characteristics and the actual
                characteristics, controlling display of user feedback on a display
                carried by a mobile device, the user feedback facilitating a
                determination of authenticity of the physical object.

       28.      The use of the scryptoTRACE app on a smartphone practices the method

described by claim 26 of the ’296 Patent.




                                                  5
             Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 7 of 12



       29.      The smartphone running the scryptoTRACE app “obtain[s] captured image or

video data associated with a physical object,” as recited by claim 26. For example, the

smartphone photographs features printed on products or packaging.

       30.      The physical object that the smartphone running the scryptoTRACE app

photographs includes “randomly or pseudo-randomly placed features,” including “lines,” as

recited by claim 26. For example, the smartphone running the scryptoTRACE app photographs

printed graphics with lines whose position has been randomly or pseudo-randomly modulated

according to a random number encoded within the product or packaging.

       31.      The randomly or pseudo randomly placed lines have “modulations forming a

pattern used for authenticating the physical object, the modulations carried by line modulations

or angle modulations,” as recited by claim 26. For example, the graphics encoded with random

numbers have lines carried by line or angle modulations that form a pattern, and the

scryptoTRACE app uses this pattern for authenticating the product or packaging.

       32.      The scryptoTRACE app “evaluat[es] the captured image or video data to obtain

actual characteristics of the plurality of randomly or pseudo-randomly placed features, the actual

characteristics of comprising spatial positioning information for the pattern used for

authenticating the physical object,” as recited by claim 26. For example, when the

scryptoTRACE app evaluates the random number and related random and pseudo-randomly

placed features in the photograph of the product or packaging, it obtains the actual characteristics

of these features, including information about the location, shape, curve, and their mathematical

representations. The scryptoTRACE app uses this information to authenticate the product or

packaging.




                                                 6
             Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 8 of 12



       33.      The scryptoTRACE app also “obtain[s] expected characteristics of the pattern

used for authenticating the physical object,” as recited by claim 26. For example, the

scryptoTRACE app obtains the expected characteristics of the areas of the product or packaging

that it photographs where the unique markers encoded with a random number are placed.

       34.      The scryptoTRACE app “based at least on the expected characteristics and the

actual characteristics, control[s] display of user feedback on a display carried by a mobile device,

the user feedback facilitating a determination of authenticity of the physical object,” as recited by

claim 26. For example, the scryptoTRACE app evaluates the expected and actual characteristics

of the product or packaging image that are encoded according to a random number, and, based

on that evaluation, provides an alert for the user on the smartphone screen about whether the

product or packaging is authentic.

          THE U-NICA DEFENDANTS’ KNOWLEDGE OF THE ’296 PATENT

       35.      The U-NICA Defendants have known of the ’296 patent since at least when U-

NICA Americas and U-NICA Solutions received a December 18, 2017, letter from Digimarc

informing them of the patent. The letter also describes how the scryptoTRACE app infringes the

’296 patent.

       36.      A second letter from Digimarc to counsel for the U-NICA Defendants, dated

February 28, 2018, provided the U-NICA Defendants with additional knowledge of how the

scryptoTRACE app infringes the ’296 patent.

       37.      The U-NICA Defendants were notified of their infringement and continued to

infringe thereafter, pursuant to 35 U.S.C. § 287(a).




                                                 7
               Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 9 of 12



                 COUNT I – DIRECT INFRINGEMENT OF THE ’296 PATENT

         38.      Digimarc repeats and realleges each and every allegation contained in paragraphs

1 through 37 above as though fully set forth herein.

         39.      The U-NICA Defendants have directly infringed and continue to directly infringe

at least claim 26 of the ’296 Patent under 35 U.S.C. § 271(a) in this District and throughout the

United States by using the scryptoTRACE app in the manner detailed above in paragraphs 2, and

23-34.

         40.      The U-NICA Defendants have knowledge of the ’296 Patent and know that the

use of the scryptoTRACE app infringes at least claim 26 of the ’296 Patent, as described above

in paragraphs 35-37.

         41.      Despite their knowledge of the ’296 Patent, the U-NICA Defendants have

continued to directly infringe it. As such the U-NICA Defendants continue to willfully engage in

acts of infringement of the ’296 Patent, justifying an award to Digimarc of increased damages

under 35 U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                COUNT II – INDUCING INFRINGEMENT OF THE ’296 PATENT

         42.      Digimarc repeats and realleges each and every allegation contained in paragraphs

1 through 41 above as though fully set forth herein.

         43.      The U-NICA Defendants have induced and continue to induce end users of the

scryptoTRACE app to directly infringe the ’296 Patent under 35 U.S.C. § 271(b) in this District

and throughout the United States in the manner detailed above in paragraphs 2, and 23-34.

         44.      U-NICA has knowledge of the ’296 Patent and knows that the use of the

scryptoTRACE app infringes at least claim 26 of the ’296 Patent, as described above in

paragraphs 35-37.




                                                  8
            Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 10 of 12



          45.   U-NICA has a specific intent to encourage the direct infringement of the ’296

Patent by end users of the scryptoTRACE app. For example, the U-NICA Defendants publish

app instructions and promotional material on how to use app in a manner that infringes the ’296

Patent.

          46.   Despite their knowledge of the ’296 Patent, the U-NICA Defendants have

continued to induce infringement of it. As such the U-NICA Defendants continue to willfully

engage in acts of infringement of the ’296 Patent, justifying an award to Digimarc of increased

damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

          COUNT III – CONTRIBUTORY INFRINGEMENT OF THE ’296 PATENT

          47.   Digimarc repeats and realleges each and every allegation contained in paragraphs

1 through 46 above as though fully set forth herein.

          48.   The U-NICA Defendants have contributed to and continue to contribute to the

direct infringement by end users of the ’296 Patent with the scryptoTRACE app under 35 U.S.C.

§ 271(c) in this District and throughout the United States in the manner detailed above in

paragraphs 2, and 23-34.

          49.   U-NICA has knowledge of the ’296 Patent and knows that the use of the

scryptoTRACE app infringes at least claim 26 of the ’296 Patent, as described above in

paragraphs 35-37.

          50.   On information and belief, the U-NICA Defendants import, offer to sell and sell

the scryptoTRACE app. For example, the U-NICA Defendants license the scryptoTRACE app to

businesses who white label the app.




                                                9
            Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 11 of 12



       51.     The scryptoTRACE app is a component the use of which is a material part of the

method covered by claim 26 of the ’296 Patent, and the scryptoTRACE app is not a staple article

or commodity of commerce suitable for substantial noninfringing use.

       52.     Despite their knowledge of the ’296 Patent, the U-NICA Defendants have

continued to contributorily infringe it. As such the U-NICA Defendants continue to willfully

engage in acts of infringement of the ’296 Patent, justifying an award to Digimarc of increased

damages under 35 U.S.C. § 284, and attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Digimarc prays for judgment and relief as follows:

       a.      The U-NICA Defendants are liable for direct, inducing and contributory

infringement of the ’296 Patent;

       b.      An injunction against the U-NICA Defendants and their officers, employees,

agents, servants, attorneys, instrumentalities, and/or those in privity with them, from infringing

the ’296 Patent, and for all further and proper injunctive relief pursuant to 35 U.S.C. § 283;

       c.      An award to Digimarc of damages, not less than a reasonably royalty, as it shall

prove against the U-NICA Defendants, that is adequate to fully compensate Digimarc for the U-

NICA Defendants’ infringement;

       d.      The U-NICA Defendants’ infringement of the ’296 Patent is willful, and damages

should increase three times the amount assessed, pursuant to 35 U.S.C. § 284;

       e.      This case is exceptional within the meaning of 35 U.S.C. § 285 and an award

Digimarc its reasonable attorneys’ fees and expenses;

       f.      An award to Digimarc of its taxable costs and disbursements;

       g.      An award Digimarc of pre-judgment and post-judgment interest; and




                                                 10
            Case 1:19-cv-01113-AT Document 1 Filed 02/05/19 Page 12 of 12



       h.      Such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

       Digimarc demands trial by jury on all issues so triable.

Dated: February 5, 2019                      Respectfully submitted,


                                             s/ Klaus H. Hamm
                                             Klaus H. Hamm (submitting Pro Hac Vice)
                                             klaus.hamm@klarquist.com
                                             KLARQUIST SPARKMAN, LLP
                                             121 S.W. Salmon Street, Suite 1600
                                             Portland, Oregon 97204
                                             Tel: (503) 595-5300
                                             Counsel for Plaintiff Digimarc Corporation




                                               11
